Citation Nr: 1734775	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a right lower extremity radiculopathy.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from January 2000 to June 2000. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) other than the undersigned.  However, due to audio malfunctions, a transcript could not be produced.  The Veteran was informed and he requested another videoconference hearing.  In July 2016, the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of this hearing has been associated with the claims folder. 

In November 2016, in pertinent part, the Board denied an increased rating for radiculopathy of the right lower extremity.  That matter was appealed to the United States Court of Appeals for Veterans Claims (Court).  That issue has been returned to the Board pursuant to Joint Remand of the parties, and is again before the Board.

The Board also remanded the issue of service connection for a left knee disorder, and entitlement to a total rating based on individual unemployability (TDIU).  Service connection for the left knee was granted while the case was in remand status.  The TDIU issue was the subject of a supplemental statement of the case (SSOC), and has not yet been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's latest pertinent VA examination was conducted in February 2014.  Since then, the Veteran has testified at the Board hearing in July 2016 that his treating physician intended to send him to a specialist for a neurological surgery consultation at the end of the month or the beginning of the next.  Additionally, the Veteran's January 2017 statement included in his Application for Increased Compensation stated that he is in pain each day and his "issues" are getting worse.  

The Board concludes from the above that the Veteran is asserting that his service-connected right lower extremity radiculopathy has been worsening since his last VA examination.  Furthermore, although initially rated under Diagnostic Code 8525 for incomplete paralysis of the posterior tibial nerve, a neurologist in an August 2011 treatment record diagnosed a "chronic lumbosacral radiculopathy, difficult to localize with regard to root level" and further noted that some anterior tibial power at L5 had remained intact.  Subsequently, the February 2014 VA examiner made findings that the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved.  

In light of the above a new VA examination is indicated to provide current findings as to the severity and extent of the Veteran's disability, as well as comprehensive findings pertaining to the involvement of the relevant nerve roots.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to the Veteran's treatment for right lower extremity radiculopathy at any VA medical facilities since the latest submission of VA treatment records to the claims file.  Additionally, ask the Veteran for information pertaining to any private treatment for right lower extremity radiculopathy.  Each of the foregoing requests for information should include a request for information as it pertains to any neurological surgery consultations and neurological surgical procedures occurring any time after July 1, 2016.

Obtain the medical records pertaining to the above treatments not yet associated with the claims file.  All attempts to obtain records should be documented in the claims file

2.  After all additional records pertaining to the Veteran's right lower extremity radiculopathy have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination with a VA examiner with an appropriate specialty for right lower extremity radiculopathy.  The examiner is requested to provide findings and a diagnosis as to the nature, severity and extent of the Veteran's right lower extremity radiculopathy, to include as it affects both the posterior tibial and sciatic nerve roots.  The electronic claims folders should be available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate opportunity to respond before returning the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




